804 So. 2d 523 (2001)
Larry BRASWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-4013.
District Court of Appeal of Florida, Second District.
December 28, 2001.
James Marion Moorman, Public Defender, and Howardene Garrett, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Sr., Assistant Attorney General, Tampa, for Appellee.
GREEN, Acting Chief Judge.
The defendant, Larry Braswell, asserts that the trial court erred in denying his motion to suppress and in revoking probation. We affirm without comment the trial court's order denying Braswell's motion to suppress. However, we reverse the revocation of probation.
The trial judge revoked Braswell's probation using a memo-of-sentence form, after finding that he committed numerous probation violations. Braswell correctly argues on appeal that the use of a memo of sentence is inadequate to revoke probation. In Monroe v. State, 760 So. 2d 289, 289 (Fla. 2d DCA 2000), this court explained that the use of a memo of sentence or snapout is inadequate to serve as a formal order of revocation. See also Monroe v. State, 784 So. 2d 1163 (Fla. 2d DCA 2001); Grantham v. State, 735 So. 2d 525 (Fla. 2d DCA 1999); Peterson v. State, 730 So. 2d 830 (Fla. 2d DCA 1999). We therefore *524 reverse and remand for entry of a formal written order revoking Braswell's probation and imposing sentence.
Affirmed in part, reversed in part, and remanded.
CASANUEVA and STRINGER, JJ., Concur.